
	

114 S1366 IS: To amend the charter of the Gold Star Wives of America to remove the restriction on the federally chartered corporation, and directors and officers of the corporation, attempting to influence legislation.
U.S. Senate
2015-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1366
		IN THE SENATE OF THE UNITED STATES
		
			May 18, 2015
			Mr. Sanders introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the charter of the Gold Star Wives of America to remove the restriction on the federally
			 chartered corporation, and directors and officers of the corporation,
			 attempting to influence legislation.
	
	
 1.Revision of Federal charter restrictions on Gold Star Wives of AmericaSection 80507 of title 36, United States Code, is amended— (1)by striking subsection (b); and
 (2)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively.  